FIRST AMENDMENT TO
INTERCREDITOR AGREEMENT
 


This FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is entered
into as of July 29, 2011, by and among WELLS FARGO RETAIL FINANCE II, LLC, in
its capacity as arranger and administrative agent for the Revolving Loan Secured
Parties (as defined in the Agreement) (the “Revolving Loan Agent”) and HILCO
BRANDS, LLC, in its capacity as agent for the Term Loan Secured Parties (as
defined in the Agreement) (the “Term Loan Agent”).
 
RECITALS


A.           WHEREAS, the Revolving Loan Agent and the Term Loan Agent are
parties to that certain Intercreditor Agreement, dated as of July 30, 2010 (as
amended, restated, or otherwise modified from time to time, the “Agreement”);
 
B.           WHEREAS, the Term Loan Lenders and the Borrowers wish to amend the
Term Loan Documents to, among other things, increase the principal amount of the
Term Loan Debt by One Hundred Thousand and 00/100 Dollars ($100,000.00); and
 
C.           WHEREAS, the Revolving Loan Agent and the Term Loan Agent are
willing to agree to such amendment and to amend the terms of the Agreement upon
the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Revolving Loan Agent and the
Term Loan Agent agree as follows:
 
1.           Definitions.  Unless otherwise defined herein, initial capitalized
terms have the meanings given to them in the Agreement.
 
2.           Amendments to Agreement.  Upon the satisfaction of Section 3, the
definition of “Maximum Priority Term Loan Debt” in Section 1.1 of the Agreement
is hereby amended by deleting the “$7,000,000” in clause (a)(i) thereof and
substituting “$7,100,000” in lieu thereof.
 
3.           Conditions to Effectiveness.  This Amendment shall become effective
upon the Revolving Loan Agent’s receipt and satisfaction of that certain
Financing Agreement and Note Modification Agreement, dated as of the date
hereof, by and among the Borrowers, the Term Loan Agent and the Term Loan
Lenders.
 
4.           Consent and Waiver.  Except as expressly stated herein, nothing
herein shall be deemed to constitute a waiver of compliance with, or other
modification of, any term or condition contained in the Agreement and nothing
contained herein shall constitute a course of conduct or dealing among the
parties hereto.  Except as expressly stated herein, the Revolving Loan Agent and
the Revolving Loan Secured Parties reserve all rights, privileges and remedies
under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Counterparts.  This Amendment may be executed by the parties hereto
in any number of separate counterparts, each of which when so executed, shall be
deemed an original and all said counterparts when taken together shall be deemed
to constitute but one and the same instrument.
 
6.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO ITS CONFLICT OF LAWS PROVISIONS OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
7.           Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.
 
 [Signature Pages Follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Intercreditor Agreement to be duly executed by their respective duly authorized
officers as of the date first written above.
 

  REVOLVING LOAN AGENT          
WELLS FARGO RETAIL FINANCE II, LLC
           
By:
/s/ Joseph Burt      
Name:  Joseph Burt
     
Title:    Director
         

 

 
TERM LOAN AGENT:
         
HILCO BRANDS, LLC
           
By:
/s/ Eric W. Kaup      
Name:  Eric W. Kaup
     
Title:    Authorized Signatory
         

 
 
 
 

--------------------------------------------------------------------------------

 

Each of the undersigned Borrowers and Guarantors hereby acknowledges and agrees
that: (i) although it has signed this acknowledgement, it is not a party to the
Intercreditor Agreement, and does not, and will not, receive any right, benefit,
priority or interest under or because of the existence of the Intercreditor
Agreement, (ii) it will execute and deliver such additional documents and take
such additional action as may be necessary or desirable in the reasonable
opinion of either of the Revolving Loan Agent or the Term Loan Agent to
effectuate the provisions and purposes of the Intercreditor Agreement, and (iii)
it will cause any party that becomes a Borrower or Guarantor under the Revolving
Loan Documents or the Term Loan Documents to deliver a similar acknowledgment to
this Agreement.
 

 
BORROWERS:
         
FREDERICK’S OF HOLLYWOOD GROUP INC.
           
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          

 

 
FOH HOLDINGS, INC.
           
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          

 

 
FREDERICK’S OF HOLLYWOOD, INC.
           
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          

 

 
FREDERICK’S OF HOLLYWOOD STORES, INC.
           
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          

 

 
HOLLYWOOD MAIL ORDER, LLC
          By: FOH Holdings, Inc., its Manager            
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          

 

 
HOLLYWOOD MAIL ORDER, LLC
          By: FOH Holdings, Inc., its Manager            
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          

 

 
GUARANTORS:
         
FREDERICKS.COM, INC.
           
By:
/s/ Thomas Rende       Name:  Thomas Rende       Title:    Chief Financial
Officer          


 